Case 1:14-cr-00235-TWP-DKL Document 49 Filed 10/15/20 Page 1 of 7 PageID #: 369




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA


  UNITED STATES OF AMERICA                                Case No. 1:14-cr-235-TWP-DKL-01

                                                          ORDER ON MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  WILBERTO RIVERA                                         (COMPASSIONATE RELEASE)




        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

 provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

 Commission,

 IT IS ORDERED that the motion is:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.




                                                 1
Case 1:14-cr-00235-TWP-DKL Document 49 Filed 10/15/20 Page 2 of 7 PageID #: 370




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )   Case No. 1:14-cr-00235-TWP-DKL-1
                                                      )
 WILBERTO RIVERA,                                     )
                                                      )
                               Defendant.             )

             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        This matter is before the Court on Defendant Wilberto Rivera's ("Mr. Rivera's") pro se

 Motion for compassionate release, (Dkt. 39), filed pursuant to § 603 of the First Step Act of 2018,

 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018), which is codified at 18 U.S.C. § 3582(c)(1)(A).

 Mr. Rivera seeks immediate release and the reduction of his sentence to time served, for

 extraordinary and compelling reasons related to a family emergency. For the reasons explained

 below, his motion is denied.

                                            I. BACKGROUND

        On August 27, 2015, Mr. Rivera pled guilty to one count of being a felon in possession of

 a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1). (Dkt. 30.) He was sentenced to

 84 months' imprisonment in the custody of the Bureau of Prisons ("BOP") and 3 years of

 supervised release. (Dkt. 32.) Mr. Rivera is presently incarcerated at the Federal Medical Center

 in Lexington, Kentucky.       His projected release date is October 16, 2020.     (Dkt. 47-1.) In

 preparation for release, Mr. Rivera was scheduled to begin a 21-day pre-release quarantine period

 on September 23, 2020, and he was to be tested for COVID-19 on the 14th day of that quarantine.

 (Dkt. 47 at 2.)



                                                  2
Case 1:14-cr-00235-TWP-DKL Document 49 Filed 10/15/20 Page 3 of 7 PageID #: 371




        On August 10, 2020, Mr. Rivera filed his pro se motion for compassionate release. (Dkt.

 39.) The Court then appointed counsel for him, effective August 18, 2020. (Dkt. 42.) Mr. Rivera,

 by counsel, filed a memorandum in support of his motion on September 12, 2020. (Dkt. 44.) The

 Government responded in opposition on September 21, 2020. (Dkt. 47.) Mr. Rivera replied on

 September 24, 2020. (Dkt. 48.)

                                         II. DISCUSSION

        In his memorandum, Mr. Rivera argues that the Court should order his immediate release

 because he presents qualifying extraordinary and compelling reasons in that he needs to care for

 his two minor daughters, ages 6 and 7. Their mother was incarcerated earlier this year and her

 scheduled release date is in December 2022. For the past two years, Sheila Rivera ("Ms. Sheila"),

 the children's paternal grandmother has been taking care of the children. Ms. Sheila is 65 years

 old and has severe arthritis, which causes pain and limits her mobility. She also has diabetes and

 sleep apnea. She has recently begun having difficulty breathing when she walks from her bedroom

 to the bathroom. It is also difficult for her financially to take care of the children. The children's

 maternal grandparents are unable to care for the children as they are currently caring for five other

 grandchildren. There are no other relatives who can care for Mr. Rivera's two children. (Dkt. 48-

 1.) When released, Mr. Rivera plans to live with his mother and daughters.

        Additionally, Mr. Rivera argues that he is not a danger to the community and that the

 sentencing factors in 18 U.S.C. § 3553(a) favor his release. (Dkt. 44.) The Government argues

 that Mr. Rivera cannot establish extraordinary and compelling reasons based upon family

 circumstances. (Dkt. 47.)

        18 U.S.C. § 3582(c) provides in relevant part:
        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf

                                                   3
Case 1:14-cr-00235-TWP-DKL Document 49 Filed 10/15/20 Page 4 of 7 PageID #: 372




         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
         may impose a term of probation or supervised release with or without conditions
         that does not exceed the unserved portion of the original term of imprisonment),
         after considering the factors set forth in section 3553(a) to the extent that they are
         applicable, if it finds that—
         (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
         a reduction is consistent with applicable policy statements issued by the Sentencing
         Commission . . . .
 18 U.S.C. § 3582(c)(1)(A). Mr. Rivera states that he requested compassionate release from the

 Warden on July 24, 2020, and thirty days has passed with no ruling. The Government concedes

 that Mr. Rivera has exhausted his administrative remedies. (Dkt. 47 at 4, n. 3.) Thus, his motion

 is ripe for decision.

         Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). In response to this directive, the Sentencing

 Commission promulgated a policy statement regarding compassionate release under § 3582(c),

 contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and the accompanying

 Application Notes. While that particular policy statement has not yet been updated to reflect that

 defendants (and not just the BOP) may move for compassionate release, 1 courts have turned to

 U.S.S.G. § 1B1.13 to provide guidance on the "extraordinary and compelling reasons" that may

 warrant a sentence reduction. E.g., United States v. Casey, 2019 WL 1987311, at *1 (W.D. Va.

 2019); United States v. Gutierrez, 2019 WL 1472320, at *2 (D.N.M. 2019); United States v.

 Overcash, 2019 WL 1472104, at *2-3 (W.D.N.C. 2019). There is no reason to believe the identity



 1
   Until December 21, 2018, only the BOP could bring a motion for sentence reduction under § 3582(c)(1)(A). The
 First Step Act of 2018, which became effective on December 21, 2018, amended § 3582(c)(1)(A) to allow defendants
 to bring such motions directly, after exhausting administrative remedies. See 132 Stat. at 5239 (First Step Act §
 603(b)).


                                                        4
Case 1:14-cr-00235-TWP-DKL Document 49 Filed 10/15/20 Page 5 of 7 PageID #: 373




 of the movant (either the defendant or the BOP) should have any impact on the factors the Court

 should consider.

        As provided in § 1B1.13, consistent with the statutory directive in § 3582(c)(1)(A), the

 compassionate release analysis requires several findings. First, the Court must address whether

 "[e]xtraordinary and compelling reasons warrant the reduction" and whether the reduction is

 otherwise "consistent with this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the

 Court must determine whether Mr. Rivera is "a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, the Court must

 consider the § 3553(a) factors, "to the extent they are applicable." U.S.S.G. § 1B1.13.

        Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify three specific "reasons"

 that qualify as "extraordinary and compelling." Relevant here is the third reason: "(C) Family

 Circumstances—(i) The death or incapacitation of the caregiver of the defendant's minor child or

 minor children." Mr. Rivera contends that he is needed to take care of his two minor daughters

 because his mother, the girls' current caretaker, has daily pain and struggles to adequately take care

 of them.

        As noted, Mr. Rivera is scheduled to be released October 16, 2020. Neither party has

 reported that Mr. Rivera has not been in pre-release quarantine since September 23, 2020, as

 scheduled.

        The Court agrees with the Government that Mr. Rivera's imminent release greatly mitigates

 any extraordinary and compelling reason. Although it is presumably difficult for a 65-year-old

 grandmother with arthritis and other medical issues to take care of two children, nothing in the

 record demonstrates that Mr. Rivera's mother is "incapacitated". Moreover, Mr. Rivera's reply

 does not include any explanation for why the family cannot maintain the status quo until his



                                                   5
Case 1:14-cr-00235-TWP-DKL Document 49 Filed 10/15/20 Page 6 of 7 PageID #: 374




 release. The Court also finds that it is in the best interest of the children and their grandmother

 that Mr. Rivera remain in pre-release isolation/quarantine and be tested before he is released and

 moves into his diabetic mother's home.

        This Court has decided cases where it found that extraordinary and compelling family

 circumstances supported release, but these prior rulings are factually distinguishable from the

 arguments made in Mr. Rivera's motion—where death or incapacitation of a caregiver has not been

 shown by any evidence. See, e.g., United States of America v. Ronald Fortson, No. 1:18-cr-00063-

 TWP-MJD (July 13, 2020) at Docket 79 (defendant showed extraordinary and compelling reasons

 for release after the death of his minor son's mother); see also United States of America v. Frank

 Little, III, No. 1:14-cr-00190-SEB-MJD (Aug. 10, 2020) at Docket 68 (defendant showed

 extraordinary and compelling reasons for release after death of his minor children's mother and no

 other relatives available to care for them). While the Court sympathizes with his mother's difficult

 undertaking of caring for the children of two parents who are incarcerated, Mr. Rivera has failed

 to show that extraordinary and compelling reasons entitle him to compassionate release under the

 First Step Act. The remaining factors for granting compassionate release therefore need not be

 considered.

                                       III. CONCLUSION

        The Court commends Mr. Rivera for the successful completion of his sentence and wishes

 him great success for re-entry.      For the reasons stated above, Mr. Rivera's Motion for

 compassionate release, (Dkt. [39]), is DENIED.

        SO ORDERED.

 Date: 10/15/2020




                                                  6
Case 1:14-cr-00235-TWP-DKL Document 49 Filed 10/15/20 Page 7 of 7 PageID #: 375




 DISTRIBUTION:


 Wilberto Rivera, #12554-028
 FEDERAL MEDICAL CENTER LEXINGTON
 P.O. Box 14500
 Lexington, Kentucky 40512-4500

 Mario Garcia
 BRATTAIN MINNIX GARCIA
 mario@bmgindy.com

 Jeffrey D. Preston
 UNITED STATES ATTORNEY'S OFFICE
 jeffrey.preston@usdoj.gov




                                       7
